DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fender et al.  (US 20200394192 A1, hereinafter Fender).

Regarding Claim 1, Fender discloses a method of managing database queries using a deconstructed cloud database comprising: 
receiving, by a communications manager of the deconstructed cloud database, a state specification from a client computing system (Figs. 1 and 2; [0055]: Step 201 receives database statement 150 such as from a client or by internal generation. Database statement 150 refers to UDF 140 by reference 132 [RDBMS 110 corresponds to the deconstructed cloud database, in that at least one element of the database is partially or completely offloaded to another separate computing system. UDF 140 corresponds to the state specification]); 
converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine (Fig. 2; [0056]: Based on database statement 150 (e.g. and its semantically decorated parse tree) step 202 generates execution plan 120 that refers to UDF 140; [0058]: Step 203 may detect which portions (e.g. subtrees or individual operators) of execution plan 120 cannot, might, or must be offloaded (i.e. delegated to offload engine 160); 
retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190); and 
presenting, by the communications manager, the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client).

Regarding Claim 2, Fender discloses the method of claim 1, wherein the offloaded execution engine is a cloud-based data warehouse ([0036]: In an embodiment, the computers of offload engine 160 are storage cells that are specialized for storage and/or transfer of bulk data [storage and/or transfer of bulk data is being interpreted as a data warehouse];  [0038]: In a (e.g. compute cloud) embodiment, offload engine 160 provides horizontal elasticity by allocating additional computers with additional data replicas according to fluctuating demand of RDBMS 110).

Regarding Claim 3, Fender discloses the method of claim 1, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 4, Fender discloses the method of claim 1, wherein the query results comprise a data set from the offloaded execution engine (Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding claim 5, Fender discloses the method of claim 1, wherein receiving, by the communications manager of the deconstructed cloud database, the state specification from the client computing system comprises
(Fig. 1; [0042]-[0043]: Either parsing or semantic analysis may detect that reference 132 represents a function invocation. Semantic analysis may detect that reference 132 refers to a UDF generally and UDF 140 specifically. For example, semantic analysis may consult database dictionary(s) (not shown) that catalog reusable objects such as UDFs such as 140. For example, a database dictionary may operate as a lookup table that expects a lookup key, such as a textual identifier, such as the name of UDF 140 as embedded in reference 132 [UDF 140 corresponds to the state specification. The lookup key corresponds to first credentials]), and 
wherein retrieving, by the dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (Fig. 1; [0045]: In this example, UDF 140 is intended as a proxy (i.e. placeholder) for data that offload engine 160 provides. For example, metadata of UDF 140 may indicate that UDF 140 is a proxy for remote data access into offload engine 160. Accordingly, semantic analysis may mark the parse node of reference 132 as a proxy for remote data access into offload engine 160 [The metadata of UDF 140 corresponds to second credentials]).

Regarding Claim 6, Fender discloses the method of claim 1, wherein converting, by the query optimizer of the deconstructed cloud database, the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises 
selecting a database query language based on a protocol of the offloaded execution engine (Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 7, Fender discloses the method of claim 1, further comprising modifying, by the query optimizer, the query results based on the query plan (Fig. 2; [0059]- [0060]: Step 204 performs already-optimized execution plan 120… Step 205 receives and processes result 190. Depending on database statement 150, RDBMS 110 may need to integrate (e.g. join) result 190 with native (e.g. relational table) data, or result 190 may more or less suffice as a final answer to database statement 150).

Regarding Claim 8, Fender discloses a deconstructed cloud database comprising: 
a communications manager (Fig. 7; [0140]: Computer system 700 includes a bus 702 or other communication mechanism for communicating information) configured to
receive a state specification from a client computing system (Figs. 1 and 2; [0055]: Step 201 receives database statement 150 such as from a client or by internal generation) and 
present the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client); 
a query optimizer ([0093]: The optimizer of RDBMS 410 determines how and where the query or parts of the query are executed) configured to 
(Fig. 2; [0056]: Based on database statement 150 (e.g. and its semantically decorated parse tree) step 202 generates execution plan 120 that refers to UDF 140; [0058]: Step 203 may detect which portions (e.g. subtrees or individual operators) of execution plan 120 cannot, might, or must be offloaded (i.e. delegated to offload engine 160); and 
a dispatcher configured to retrieve query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190).

Regarding Claim 9, Fender discloses the deconstructed cloud database of claim 8, wherein the offloaded execution engine is a cloud-based data warehouse ([0036]: In an embodiment, the computers of offload engine 160 are storage cells that are specialized for storage and/or transfer of bulk data [storage and/or transfer of bulk data is being interpreted as a data warehouse];  [0038]: In a (e.g. compute cloud) embodiment, offload engine 160 provides horizontal elasticity by allocating additional computers with additional data replicas according to fluctuating demand of RDBMS 110).

Regarding Claim 10, Fender discloses the deconstructed cloud database of claim 8, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 11, Fender discloses the deconstructed cloud database of claim 8, wherein the query results comprise a data set from the offloaded execution engine (Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding Claim 12, Fender discloses the deconstructed cloud database of claim 8, wherein receiving the state specification from the client computing system comprises
 authenticating the client computing system using first credentials (Fig. 1; [0042]-[0043]: Either parsing or semantic analysis may detect that reference 132 represents a function invocation. Semantic analysis may detect that reference 132 refers to a UDF generally and UDF 140 specifically. For example, semantic analysis may consult database dictionary(s) (not shown) that catalog reusable objects such as UDFs such as 140. For example, a database dictionary may operate as a lookup table that expects a lookup key, such as a textual identifier, such as the name of UDF 140 as embedded in reference 132 [UDF 140 corresponds to the state specification. The lookup key corresponds to first credentials]), and 
(Fig. 1; [0045]: In this example, UDF 140 is intended as a proxy (i.e. placeholder) for data that offload engine 160 provides. For example, metadata of UDF 140 may indicate that UDF 140 is a proxy for remote data access into offload engine 160. Accordingly, semantic analysis may mark the parse node of reference 132 as a proxy for remote data access into offload engine 160 [The metadata of UDF 140 corresponds to second credentials]).

Regarding Claim 13, Fender discloses the deconstructed cloud database of claim 8, wherein converting the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises selecting a database query language based on a protocol of the offloaded execution engine (Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 14, Fender discloses the deconstructed cloud database of claim 8, wherein the query optimizer is further configured to modify the query results based on the query plan (Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).

Regarding Claim 15, Fender discloses an apparatus for managing database queries using
 a deconstructed cloud database (Fig. 1, RDBMS 110), the apparatus comprising 
a computer processor (Fig. 7, processor 704), 
a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of ([0141]: Computer system 700 also includes a main memory 706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 702 for storing information and instructions to be executed by processor 704): 
receiving, by a communications manager of the deconstructed cloud database, a state specification from a client computing system (Figs. 1 and 2; [0055]: Step 201 receives database statement 150 such as from a client or by internal generation. Database statement 150 refers to UDF 140 by reference 132 [UDF 140 corresponds to the state specification]); 
converting, by a query optimizer of the deconstructed cloud database, the state specification into a query plan comprising a database query targeting an offloaded execution engine (Fig. 2; [0056]: Based on database statement 150 (e.g. and its semantically decorated parse tree) step 202 generates execution plan 120 that refers to UDF 140; [0058]: Step 203 may detect which portions (e.g. subtrees or individual operators) of execution plan 120 cannot, might, or must be offloaded (i.e. delegated to offload engine 160); 
retrieving, by a dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query (Fig. 2; [0059]: Offload engine 160 sends result 190 to RDBMS 110 as fulfillment of the offloading; [0060]: Step 205 receives and processes result 190); and 
presenting, by the communications manager, the query results to the client computing system ([0060]: In an case, result 190 may need reformatting such as transposing, converting, and/or transcoding before a final answer for database statement 150 is returned to the client).

Regarding Claim 16, Fender discloses the apparatus of claim 15, wherein the offloaded execution engine is a cloud-based data warehouse ([0036]: In an embodiment, the computers of offload engine 160 are storage cells that are specialized for storage and/or transfer of bulk data [storage and/or transfer of bulk data is being interpreted as a data warehouse];  [0038]: In a (e.g. compute cloud) embodiment, offload engine 160 provides horizontal elasticity by allocating additional computers with additional data replicas according to fluctuating demand of RDBMS 110).

Regarding Claim 17, Fender discloses the apparatus of claim 15, wherein the query plan further comprises instructions to access data stored in a local storage system of the deconstructed cloud database (Fig. 3, step 303; [0069]: Elements of execution plan 120, such as some portions of expressions, that absolutely cannot be offloaded or, according to cost, should not be offloaded, can instead be executed directly in RDBMS 110, such as after receiving result 190 [RDBMS 110 corresponds to the deconstructed cloud database]).

Regarding Claim 18, Fender discloses the apparatus of claim 15, wherein the query results comprise a data set from the offloaded execution engine (Fig. 4; [0079]: External result 490 may be synthesized from external data 470 and received by RDBMS 410 for handling as if result 490 had originated within RDBMS 410 [External result 490 corresponds to a data set]) and a worksheet from a catalog of the deconstructed cloud database (Fig. 4; [0080]: RDBMS 410 has logic for promoting external result 490 as a first-class native relational table, such as 480; [0083]: Because relational table 480 is operationally temporary… performance overhead of cataloging relational table 480 in a database dictionary such as 461-462 of RDBMS 410 may be avoided [RDBMS 410 corresponds to a worksheet]).

Regarding Claim 19, Fender discloses the apparatus of claim 15, wherein receiving, by the communications manager of the deconstructed cloud database, the state specification from the client computing system comprises 
authenticating the client computing system using first credentials (Fig. 1; [0042]-[0043]: Either parsing or semantic analysis may detect that reference 132 represents a function invocation. Semantic analysis may detect that reference 132 refers to a UDF generally and UDF 140 specifically. For example, semantic analysis may consult database dictionary(s) (not shown) that catalog reusable objects such as UDFs such as 140. For example, a database dictionary may operate as a lookup table that expects a lookup key, such as a textual identifier, such as the name of UDF 140 as embedded in reference 132 [UDF 140 corresponds to the state specification. The lookup key corresponds to first credentials]), and 
wherein retrieving, by the dispatcher of the deconstructed cloud database, query results from the offloaded execution engine using the database query comprises accessing the offloaded execution engine using second credentials (Fig. 1 ;[0045]: In this example, UDF 140 is intended as a proxy (i.e. placeholder) for data that offload engine 160 provides. For example, metadata of UDF 140 may indicate that UDF 140 is a proxy for remote data access into offload engine 160. Accordingly, semantic analysis may mark the parse node of reference 132 as a proxy for remote data access into offload engine 160 [The metadata of UDF 140 corresponds to second credentials]). 

Regarding Claim 20, Fender discloses the apparatus of claim 15, wherein converting, by the query optimizer of the deconstructed cloud database, the state specification into the query plan comprising the database query targeting the offloaded execution engine comprises selecting a database query language based on a protocol of the offloaded execution engine (Figs. 1 and 3; [0075]:  Thus, offload engine 160 may have a vocabulary of relational operators, such as 180, that may be indirectly invoked from database statement 150 (e.g. as UDFs or SQL relational operators), some of which are more or less dedicated to relational dictionaries. Because RDBMS 110 may offload much or all of database statement 150, database statement 150 may use a relational dictionary that exists only in offload engine 160 and whose creation and use RDBMS 110 must offload. Such relational dictionary creation and/or use may occur during step 304).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168                                                                                                                                                                                                        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168